Motion by defendant granted to the extent of dispensing with the printing of the record and brief on her appeal and dispensing with the printing of her brief on the plaintiff’s cross appeal. In all other respects, the motion is denied, without prejudice to such application at Special Term, as defendant may be advised, with respect to an allowance of counsel fees. Defendant’s appeal will be heard on the original papers and on a typewritten brief. She is directed to file six copies of her brief as appellant and six copies of her brief as respondent, and to serve one copy of each upon the plaintiff. Nolan, P. J., Beldoek, Christ, Pette and Brennan, JJ., concur.